DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 filed 6/17/19 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim is a kit for use in making the NDV of claim 1.
	It is not clear if the kit comprises the NDV of claim 1 or it is the components of the lab that are used to make the NDV. It is treated as a kit that comprises the NDV of claim 1.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samal et al. (US20120064112A1) and Rombaut et al. (Journal of General Virology (1997), 78, 1829–1832.
As for claims 1, 8, and 18, Samal et al. teach a modified NDV that contains heterologous gene insertions between the P and M and between the HN and L (pgpub claim 1, Figures 13 and 16).
As for claims 2 and 5, Samal et al. teach that the NDV can be LaSota and that it is non-pathogenic (para 7 and Ex 1).
As for claim 3, Samal et al. teach the heterologous gene is made to comprise NDV gene start and gene end sequences (para 73).
As for claim 11, Samal et al. teach that administration can be done without adjuvant (para 66).

As for claims 10 and 17, Samal et al. also teach that the NDV is administered to avian and mammal subjects (para 37, claims 60 and 66). 
Samal et al. do not teach specific polio antigens but do teach the antigen can be poliovirus (para 37).
For claims 1 and 6, Rombaut et al. teach that polio capsid precursor and 3D protease can be expressed and the protease cleaves the capsid precursor and the result is empty capsid particles that have the same immunogenicity of poliovirus particles (abstract). For claim 7, the polio capsid precursor and 3D protease coding sequences are derived from serotype 1, Mahoney (first page column 2, near top). 
For claim 12, Rombaut et al. teach that empty  polio capsids are immunogenic like natural empty capsids (Table 2). 
For claim 8, while pharmaceutically acceptable additive is not literally taught in Samal et al., one of ordinary skill in the art of vaccine making at the effective time of filing would have known to use pharmaceutically acceptable ingredients in vaccine compositions.

One of ordinary skill in the art at the effective time of filing  would have been motivated to use the two genes of Rombaut et al. to produce a useful poliovirus antigen as suggested by Samal et al. because producing poliovirus vaccine antigens requires two genes to be expressed. One of ordinary skill in the art at the effective time of filing  would have been able to select antigens from pathogens and the appropriate host animal to administer to to abtain an immune response. 
.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Samal et al. and Rombaut et al. as applied to claims 1-12 and 17-18 above, and further in view of Kim et al.,  Viruses. 2016; 8(7):183 (Year: 2016).

Samal et al. and Rombaut et al. have been discussed above.
Samal et al. and Rombaut et al. do not teach specific mammals or routes of administration.
As for claims 13-15, Kim et al. teach that NDV can be a human vaccine vector and can be administered intranasally (abstract, section 4, Table 1). 
And for claim 16, mammals including canine and feline are subjects (Table 2). 
One of ordinary skill in the art at the effective time of filing would have been motivated to use the NDV vaccine as suggested by Samal et al. and Rombaut et al. to immunize humans against poliovirus because poliovirus is a known human pathogen and have the expectation of success because Kim et al. teach that it has benefits for use in humans and has been used to deliver vaccine antigens to humans (abstract and section 4). One of ordinary skill in the art at the effective time of filing would have known that intranasal delivery delivers the vaccine to the 
Thus, it would have been prima facie obvious at the effective time of filing to use the NDV of Samal et al. and Rombaut et al. to immunize humans against poliovirus with the expectation of success because the NDV has been used to express heterologous genes for human vaccines and the capsid VLPs of Rombaut et al. are known to be antigenically equivalent to natural virus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648